Case 19-80249-TLS             Doc 11       Filed 03/04/19 Entered 03/04/19 12:02:36                        Desc Main
                                           Document     Page 1 of 9


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                       )        BK. NO. 19-80249
                                                        )        (Chapter 13)
JEFFERY L. THOMPSON,                                    )
                                                        )             CHAPTER 13 PLAN
                                                        )                    AND
                                     DEBTOR(S)          )        NOTICE OF RESISTANCE DEADLINE

                                   NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”]
under the provisions contained in Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall
be used for all Chapter 13 plans filed on or after the effective date of Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to this plan no later than the date designated in the attached Notice of Resistance Deadline. The
Bankruptcy Court may confirm or approve this plan without further notice if no objection to confirmation is filed.
See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the
collateral set forth in the claim controls the amount to be paid subject to the right of the debtor to object to the claim
amount and/or the valuation of the collateral in the claim. Avoidance of security interests or liens must be done by
motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
limit the amount of a secured claim or the value of collateral. The Debtor acknowledges that such limit on the
amount of the claim or the value of the collateral shall be raised by objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
avoid a security interest or lien. The Debtor acknowledges that avoidance of a security interest or lien or the
stripping of a lien shall be raised by motion or adversary proceeding as appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be
identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS
ARE OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT
INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISIONS CONTAINED IN PART 11
WILL BE INEFFECTIVE.

Nonstandard provisions, set out in PART 11                    X Included                     Not Included



PART 1.       PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected
disposable income to be received within the applicable commitment period of the plan. The payment schedule is as
follows:


Page 1 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-80249-TLS             Doc 11       Filed 03/04/19 Entered 03/04/19 12:02:36                      Desc Main
                                           Document     Page 2 of 9


A. Monthly Payment Amount                B. Number of Payments                  Base Amount (A X B)
(include any previous payments)

$300.00                                             60                          $18,000.00

$                                                                               $

$                                                                               $

$                                                                               $


                                              Total Plan Base Amount: $18,000.00

The payment shall be withheld from the Debtor’s paycheck:                           Yes X          No 

Employee’s name from whose check the payment is deducted: Jeffery L. Thompson

Employer’s name, address, city, state, phone: Nebraska Furniture Mart, Inc. 700 South 72nd Street, Omaha,
Nebraska 68114


Debtor is paid: Monthly       Twice Monthly        Weekly      Biweekly X    Other  ___________________


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS
REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS.
IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS, THE DEBTOR MUST MAKE
DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN
PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR
MUST MAKE DIRECT PAYMENT TO THE TRUSTEE UNTIL THE EMPLOYER DEDUCTION
BEGINS.


PART 2.        ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following
order; and, unless otherwise provided, claims within each class shall be paid pro rata:

          1.   Pre-confirmation payments for adequate protection or leases of personal property;

          2.   Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage
               payments and regular executory contract payments due on Executory Contracts and Leases in PART 7
               of this plan, and minimum monthly payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority
               domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
               ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS
               DESIGNATED IN THE PLAN, THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON
               ATTORNEY FEES];

          3.   The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL
               SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER
               THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED FOR ATTORNEY FEES


Page 2 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-80249-TLS             Doc 11       Filed 03/04/19 Entered 03/04/19 12:02:36                       Desc Main
                                           Document     Page 3 of 9


               AFTER THE BEFORE DISCUSSED MINIMUM                               MONTHLY        PAYMENTS         AND
               EXECUTORY CONTRACT PAYMENTS];

          4.   After payments of the previously listed amounts in (1) through (3) above, additional funds will be
               distributed prorata to secured claims in PART 6, arrearages on Executory Contracts and Leases in
               PART 7 of this plan and domestic support claims under 11 U.S.C. § 507(a)(1)(A) in PART 5(B) of
               this plan;

          5.   Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation
               allowed under 11 U.S.C. § 1326(b)(3);

          6.   Other priority claims in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C.
               § 1305;

          7.   Payments on co-signed unsecured claims listed in PART 8 of this plan;

          8.   General Unsecured Claims.

PART 3.        §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
               & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-
confirmation lease payments for leases of personal property shall be paid by the Trustee to the below listed creditors
without entry of an order of the Court. The Debtor proposing pre-confirmation payments will immediately
commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment. Payments
by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee
does not have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation
payments are provided for below in PARTS 6 and 7 of this plan.

                                                         Last Four Digits          Date of Next           Payment
    Creditor’s Name and Full Address                   of Account Number           Payment Due            Amount
1 NONE                                                                                                $

2                                                                                                     $

3                                                                                                     $



PART 4.        ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney
fees and expenses [Standard Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional
fees or costs in excess of this amount must be approved through the “ALC” Fees process or a separate fee
application. Fees and costs requested for allowance are as follows:

“SAA” Fees Requested               Fees Received Prior to Filing      Balance of “SAA” Fees to Be Paid in Plan

$4,000.00                          $100.00                            $3,900.00

“SAA” Costs Requested              Costs Received Prior to Filing     Balance of “SAA” Costs to Be Paid in Plan

$200.00                            $0.00                              $200.00

Page 3 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-80249-TLS             Doc 11      Filed 03/04/19 Entered 03/04/19 12:02:36                        Desc Main
                                          Document     Page 4 of 9



PART 5.      PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in
deferred cash payments unless the holder of a particular claim agrees to a different treatment of such claim except
for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that any and all pre-petition penalties, and
post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as a
general unsecured claim and not entitled to priority. Such claims are as follows:

    A. Domestic Support Obligations

             1)  None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced.
             2) Name of Debtor who owes Domestic Support Obligation ___________________
             3) The Debtor is required to pay all post-petition Domestic Support Obligations directly to the holder
                of the claim and not through the Chapter 13 Plan.
             4) Name(s), address(es), and phone number(s) of the holder of ANY domestic support obligation as
                defined in 11 U.S.C. § 101(14A):

Name of Creditor                                     Address, City, State, Zip Code           Telephone Number

1 Ryann Digiacomo                                    c/o John J Maynard, Esq.                 (402) 333-8488

                                                     14707 California Street, #1, Omaha,
                                                     NE 68154

2

3


    B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

             1) X None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

    C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. §
       507(a)(1)(B)

             1) X None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

    D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

             1) X None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

    E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

             1) X None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

    F. Other Priority Claims: Provisions for treatment in Part 11 of plan. SEE PART 11


PART 6.      SECURED CLAIMS

    A. Home Mortgage Claims
       (including claims secured by real property which the debtor intends to retain)

             1)  None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

Page 4 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-80249-TLS                Doc 11        Filed 03/04/19 Entered 03/04/19 12:02:36                                            Desc Main
                                               Document     Page 5 of 9


               2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments
                  directly to each mortgage creditor as those payments ordinarily come due beginning with the first
                  due date after the case is filed and such creditor shall retain any lien securing its claim. Any pre-
                  petition arrearage shall be paid through this Chapter 13 plan with interest as provided below. The
                  amount of pre-petition arrears is determined by the proof of claim, subject to the right of the
                  Debtor to object to the amount set forth in the claim.

                                                                                                                  Minimum
                                                                   Pre-confirmation                                Monthly          Total Payments
                                             Estimated              Interest Rate &            Post-           Payment Amount        on Pre-petition
                           Property         Pre-petition            Dollar Amount          confirmation         on Pre-petition       Arrears Plus
  Name of Creditor        Description        Arrearage               Limit, If Any         Interest Rate           Arrears              Interest
1    Home     Point    Home Residence      $8,233.92                      4.375%                4.375%         $153.04              $9,182.25
Financial

2                                          $                   %       $                  %                    $                    $

3                                          $                   %       $                  %                    $                    $




               3) The following claims secured by real property shall be paid in full through the Chapter 13
                  Plan:


                                                               Pre-confirmation
                                                                Interest Rate &            Post-              Minimum
                                                                Dollar Amount         confirmation            Monthly             Total Payments
    Name of Creditor           Property Description              Limit, if any         Interest Rate       Payment Amount          Plus Interest
1 NONE                                                     $                          %      $             %                  $

2                                                          $                          %       $            %                  $

3                                                          $                          %       $            %                  $




     B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments
        to creditors holding claims secured by personal property shall be paid as set forth in subparagraphs (1) and
        (2):

               1) Secured Claims to which § 506 Valuation is NOT applicable:

                            a. X None. If “None” is checked, the rest of § 6(B)(1) need not be
                               completed or reproduced.

               2) Secured Claims to which § 506 Valuation is applicable:

                            a.  None. If “None” is checked, the rest of § 6(B)(2) need not be completed or
                               reproduced.
                            b. Claims listed in this subsection are debts secured by personal property not described in
                               the prior paragraph of this plan, 6(B)(1)(b). These claims will be paid either the value of
                               the secured property or the amount of the claim, whichever is less, with interest as
                               provided below. The portion of a claim that exceeds the value of the secured property
                               will be treated as an unsecured claim. In this District, the value of the secured property is
                               determined by the proof of claim, subject to the right of the Debtor to object to such
                               valuation.



Page 5 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-80249-TLS               Doc 11          Filed 03/04/19 Entered 03/04/19 12:02:36                        Desc Main
                                                Document     Page 6 of 9



                                               Estimated
                                               Value of
                                              Security or   Pre-confirmation
                                             Amount Owed     Interest Rate &       Post-           Minimum
                                              (use lowest    Dollar Amount     confirmation        Monthly      Total Payments
  Name of Creditor   Property Description       amount)       Limit, if any    Interest Rate   Payment Amount     Plus Interest
1 NFM                Furniture              $700.00                7%                7%        $25.00 ($13.86   $831.65
                                                                                               amortization
                                                                                               calculation)

2                                           $               %     $            %               $                $

3                                           $               %     $            %               $                $



     C. Surrender of Property

          1) X None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

     D. Lien Avoidance and Lien Stripping

          1) X None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.        EXECUTORY CONTRACTS/LEASES

     A. The Debtor assumes the executory contract/lease referenced below and provides for the regular
        contract/lease payment to be included in the Chapter 13 plan. All other executory contracts and unexpired
        leases are rejected. Any pre-petition arrearage will be cured in monthly payments as noted below:

     B. Check One

          1) X None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.        CO-SIGNED UNSECURED DEBTS

     A. X None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.


PART 9.        UNSECURED CLAIMS

     A. Allowed unsecured claims shall be paid pro rata from all remaining funds.


PART 10.       ADDITIONAL PROVISIONS

     A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the
        Court may confirm the plan without further hearing.

     B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the
        time a discharge is issued, and the Debtor shall have the sole right to use and possession of property of the
        estate during the pendency of this case.

     C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days
        after the filing of the petition except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy
        Procedure.



Page 6 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-80249-TLS            Doc 11       Filed 03/04/19 Entered 03/04/19 12:02:36                      Desc Main
                                          Document     Page 7 of 9


    D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim
       provided for by the plan shall retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

    E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is
       approved for all post confirmation pleadings. Pleadings shall include applications for fees, amended plans
       and motions. Pleadings shall be served on all parties in interest. For purposes of this limited notice
       provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who has
       filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a
       creditor and all creditors scheduled as secured or priority creditors. Any pleading filed with limited notice
       shall include a certificate of service specifically stating it was served with limited notice on all parties in
       interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in deferral of the
       motion until a proper certificate of service is filed.

PART 11.     NONSTANDARD PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in this Local Form Plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the
opening Notice to Creditors and Debtors of this plan.

PRIORITY CLAIM: The Debtor owes $700.00 (no interest) to Ryann Digiacomo, the mother of his son, for
hospital birthing expenses. This claim is to be paid through the Debtor’s Plan of Reorganization.

Upon confirmation of the Debtor’s Plan of Reorganization, the Debtor and the Creditor, Ryann Digiacomo, should
be granted relief from the automatic stay to proceed with their paternity action filed in the Saunders County District
Court at Case No: CI17-202 and to proceed to trial May 30, 2019.

                                    NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING
WITH THE BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR
ADDRESS) AND SERVED ON THE ATTORNEY FOR THE DEBTOR AT THE ADDRESS LISTED
BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON OR
BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)

    A. X 14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                          OR
    B.  MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER
       THE DATE THE PLAN IS FILED WITH THE COURT)

                                                  APRIL 16, 2019

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE
BANKRUPTCY COURT WILL HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R.
BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS FILED, THE COURT MAY
CONFIRM THE PLAN WITHOUT FURTHER HEARING.




Page 7 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-80249-TLS             Doc 11      Filed 03/04/19 Entered 03/04/19 12:02:36                       Desc Main
                                          Document     Page 8 of 9




                                          CERTIFICATE OF SERVICE

On March 4, 2019, the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting
notice by regular United States mail, postage prepaid. The parties to whom notice was mailed are either listed below
or on the attached mailing matrix. The undersigned relies on the CM/ECF system of the United States Bankruptcy
Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District of Nebraska

Dated: March 4, 2019                         JEFFERY L. THOMPSON, Debtor

                                             By: s/s Albert P. Burnes
                                             Attorney Number: 18537
                                             Attorney Address: 5017 Leavenworth Street, #103
                                             Attorney City, State, Zip: Omaha NE 68106-1438
                                             Attorney Phone Number: (402) 344-0880
                                             Attorney Fax Number: NONE
                                             Attorney Email Address: bloffice2003@yahoo.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney
certify(ies) that wording and order of the provisions in this Chapter 13 plan are identical to those contained in the
Local Chapter 13 Plan for the United States Bankruptcy Court for the District of Nebraska, other than any
nonstandard provisions included in PART 11 of this plan.

MAILING MATRIX:

                  Home Point Financial
                  POB 790309
                  St Louis MO 63179

                  Home Point Financial
                  c/o South Law
                  13160 Foster, #100
                  Overland Park KS 66213

                  ADT
                  City of Omaha Alarm
                  c/o MCA
                  4005 South 148th Street
                  Omaha NE 68137

                  Ally
                  POB 380902
                  Bloomington MN 55438

                  Capital One
                  POB 60599
                  City of Industry CA 91716

                  Nationwide Insurance
Page 8 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
Case 19-80249-TLS   Doc 11   Filed 03/04/19 Entered 03/04/19 12:02:36   Desc Main
                             Document     Page 9 of 9


            c/o Credit Collection Services
            725 Canton Street
            Norwood MA 02062

            Navy Federal Credit Union
            POB 3000
            Merrifield VA 22119

            Nebraska Furniture Mart
            c/o MCA
            4005 South 148th Street
            Omaha NE 68137

            Ryann J. Digiacomo
            c/o John J Maynard
            Attorney at Law
            14707 California Street, #1
            Omaha NE 68154

            Douglas County Attorney
            428 Hall of Justice
            Omaha NE 68183


            Douglas County Treasurer
            H03 Civic Center
            Omaha NE 68183


            Kathleen A Laughlin
            Attorney at Law
            Chapter 13 Trustee
            13930 Gold Circle Ste 201
            Omaha NE 68144

            United States Trustee’s Office
            Roman L Hruska U S Courthouse
            111 South 18th Plaza, Ste 1148
            Omaha NE 68102

            Jeffery L Thompson
            6502 Decatur Street
            Omaha NE 68104

Chapter 13 Proceeding
Matrix 2019
Rev 02/15/19


Page 9 of 9
2017 12 1 Nebraska Standard Chapter 13 Plan
